Title: Mathew Carey to James Madison, 27 November 1829
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada.
                                
                                Nov. 27. 1829
                            
                        
                         
                        By this Mail, I take the liberty of sending you some essays on the Protecting System, of which I request your
                            acceptance. Their object, & that of some other of my pamphlets is to allay the fermentation that exists in South
                            Carolina & Georgia, wh. is so assiduously excited and kept alive by misguided or wicked men Very respectfully,
                            your obt. hble. Servt
                        
                        
                            
                                Mathew Carey
                            
                        
                    